Citation Nr: 0938225	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-13 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for a left shoulder disorder, to include recurrent 
dislocations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from October 1982 
to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appellant had requested that he be provided with an 
opportunity to present testimony before the Board via a Board 
Hearing at the RO.  Such a hearing was scheduled but the 
appellant failed to appear.  Since that time neither the 
appellant nor his accredited representative has requested 
another opportunity to present testimony.  As such, the Board 
concludes that the appellant, through his nonappearance, has 
withdrawn his request for a hearing.  

In September 2007, the Board issued a Decision on the merits 
of the appellant's claim.  Essentially, the Board found that 
the evidence did not support the restoration of a 30 percent 
disability rating for the appellant's left shoulder 
disability.  The appellant was notified of that action and he 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims, hereinafter the Court.  To support his 
claim, the appellant submitted a Joint Motion for Remand.  
After reviewing the Joint Motion, the Court adopted the Joint 
Motion for Remand which vacated the September 2007 Board 
Decision and remanded the claim to the Board for additional 
action.  This occurred in March 2008.  

The Board then remanded the claim in July 2008.  The purpose 
of the remand was to obtain additional medical records and to 
have the appellant undergo a VA orthopedic examination of his 
left shoulder.  The record indicates that the records were 
obtained and an examination was accomplished, and the claim 
has since been returned to the Board for review.  

Upon reviewing the development that has occurred since July 
2008, the Board finds there has been substantial compliance 
with its remand instructions.  The Board notes that the Court 
has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
record indicates that the AMC scheduled the appellant for a 
medical examination and the appellant attended that 
examination.  Moreover, the AMC obtained additional medical 
records with respect to the appellant's left shoulder 
disability.  The results were then returned to the AMC and 
the AMC issued a Supplemental Statement of the Case (SSOC) 
after reviewing the results of the information obtained.  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its July 2008 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).  Therefore, 
in light of the foregoing, the Board will proceed to review 
and decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2008).


FINDINGS OF FACT

1.  The appellant was granted a 30 percent rating for a left 
shoulder disorder effective in February 1999.

2.  The RO reduced the appellant's rating from 30 to 20 
percent, effective August 2004, based on the appellant's 
medical records and his nonappearance at scheduled 
examinations.  

3.  The RO's reduction of the appellant's rating to 20 
percent, when considered with all of the appellant's medical 
evidence of record, which includes a recent VA examination of 
the shoulder and medical records showing surgery on the 
shoulder, was not proper because the evidence does not 
clearly show sustained improvement.




CONCLUSION OF LAW

The reduction of the appellant's disability evaluation for a 
left shoulder disorder, to include dislocations, from 30 
percent to 20 percent, was not warranted by the evidence, and 
the requirements for restoration have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.104, Diagnostic 
Code 5201 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed to the Board asking that a 
previously assigned 30 percent disability rating be restored.  
Because the RO has denied his claim, the appellant has come 
before the Board asking that it grant a restoration of 
benefits.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, any possible deficiencies have not 
prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).

The appellant contends that the 30 percent disability 
revaluation that had been assigned for his left shoulder 
disability should not have been reduced to a 20 percent 
rating.  Because this case involves the reduction of a 
rating, the question is not whether the appellant meets the 
criteria for a 30 percent rating, but, rather, whether the 
reduction in his rating was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is 
necessary to consider the complete medical history of the 
appellant's condition.  See Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

The record reflects that shortly after the appellant was 
released from service in August 1984, the appellant applied 
for and was awarded VA compensation benefits for a left 
shoulder disability.  The RO found that the left shoulder was 
subject to recurrent dislocations.  A 20 percent disability 
rating was assigned in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5202 (1984).  

Sixteen years later, the appellant's disability rating was 
increased from 20 to 30 percent.  This occurred via a rating 
action that was issued in February 2000.  The rating was 
assigned after the RO reviewed the appellant's medical 
treatment records and a VA orthopedic examination that was 
performed in November 1999.  Prior to the examination, the 
appellant complained to the examiner that while he (the 
appellant) did not experience many dislocations, the shoulder 
produced pain, crepitus, and restrictions on his range of 
motion.  During the exam, the examiner found some limitation 
of motion along with crepitus, guarding, and significant 
pain.  Because guarding of all arm movements were found, the 
RO found that a 30 percent disability should be assigned.  
The rating was awarded in accordance with the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 5201 (1998).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2006); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Code 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (1998).  
Because there was no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 were considered inapplicable.  

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (1998) and (2008).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (1998) and 
(2008).  The left shoulder is the minor arm.  Limitation of 
motion of the minor arm midway between the side and shoulder 
level warrants a 20 percent disability rating.  A 30 percent 
rating is warranted when there is limitation of motion to 25 
degrees from the side.  Under Diagnostic Code 5203, for 
impairment of the clavicle or scapula in the major or minor 
arm, a 10 percent rating is granted for malunion or nonunion 
without loose movement; a 20 percent rating is granted for 
nonunion with loose movement or for dislocation.  38 C.F.R. 
Part 4, Diagnostic Code 5203 (1998) and (2008).

Two years after the appellant had been assigned a 30 percent 
rating, the RO scheduled the appellant for a physical in 
order to determine whether there was any improvement in the 
appellant's shoulder disability or whether it had become more 
disabling.  The appellant did not appear for the examination.  
The RO subsequently contacted the appellant in a letter 
issued in October 2001.  The appellant was told that another 
examination would be scheduled but if the appellant did not 
show up for the examination, his disability evaluation would 
be reduced.  

The appellant did, in fact, show up for the next scheduled 
examination.  That exam was accomplished in February 2002.  
The examination results were forwarded to the RO.  The RO 
concluded that it would not reduce or increase the 
appellant's disability rating.  However, the RO further wrote 
in its decision (a copy of which was provided to the 
appellant) the following:

The current examination findings do not 
support a 30 percent disability 
evaluation for the veteran's left 
shoulder condition.  The veteran does not 
have a range of motion findings, 
functional impairment, or other 
symptomatology which would warrant a 30 
percent disability for his shoulder 
disability.

The veteran's current 30 percent 
disability evaluation for this condition 
is continued without change based on this 
review.  A near future examination will 
be scheduled to review for sustained 
improvement over time.

Another exam was scheduled for October 2002.  The appellant 
failed to report for that exam.  

Following the appellant's failure to report for the exam, the 
RO issued a rating decision that proposed to reduce the 
appellant's disability rating from 30 to 20 percent.  The RO 
issued the proposal in March 2003.  The appellant was sent 
this notification in March 2003.  In that notification, the 
RO told the appellant that it intended to reduce the 
appellant's rating.  However, the RO noted that if the 
appellant had information and medical evidence in his 
possession concerning the severity of his left shoulder 
disability, it was incumbent upon the appellant to submit 
that evidence.  The RO further stated that if any submitted 
evidence indicated that the appellant's rating should not be 
reduced, the appellant's 30 percent rating would remain.  

Nevertheless, the appellant failed to provide the RO with any 
additional information and/or medical documents.  Hence, the 
RO issued a formal decision in May 2004.  That decision 
reduced the appellant's rating.  In the decision, the RO 
noted the following:

	. . . [The results from the February 
9, 2002 VA examination] represents an 
improvement in the severity of your 
shoulder condition form other prior 
examinations, and since the likelihood of 
continued improvement existed, your 
assigned 30 percent evaluation was not 
considered permanent.  A future review 
examination was scheduled to further 
evaluate the severity of your left 
shoulder condition, however you did not 
go to that scheduled appointment, and the 
evidence expected from this examination, 
which might have been material to the 
outcome of your claim, could not be 
considered.  

Following this, in July 2004, and prior to the effective date 
of the rating reduction, the appellant submitted a notice of 
disagreement with the May 2004 rating decision.  In that 
document, the appellant informed the RO that he had not 
received any of the notices provided by the RO because he was 
homeless and without a postal address.  It is noted that 38 
C.F.R. § 3.655(c)(2) (2008), states that if notice is 
received that the claimant is willing to report for a re-
examination before payment has been discontinued or reduced, 
action to adjust (reduce) payment shall be deferred.  
Nevertheless, the RO did not defer its action.  

It is noted that the appellant did not report for an 
examination of the left shoulder until August 2005.  Prior to 
that VA exam, the appellant informed the examiner that he had 
not been suffering from dislocations of the shoulder.  He did 
however report that he had some pain and limitation of motion 
on the shoulder.  The appellant further stated that the 
shoulder did not affect his daily activities or his ability 
to function.  When examined, the shoulder movements, or the 
lack thereof, produced the following readings:

Forward Elevation		Up to 100 
degrees
Backward Extension		35 degrees
Abduction			90 degrees
External Rotation		70 degrees
Internal Rotation 		40 degrees 
(normal)

These results were forwarded to the RO and it confirmed its 
previous reduction.  In other words, the RO found that the 
evidence did not support an evaluation in excess of 20 
percent for a left shoulder disability.  The claim was then 
forwarded to the Board for review.  

Not reviewed by the RO when it reduced the appellant's 
disability rating were MRI results of November 2005.  The 
study noted that the rotator cuff of the left shoulder was 
intact.  However, the posterior of the labrum was torn, there 
was fluid in the sabacromial subdeltoid bursa, and there was 
advanced glenohumeral osteoarthritis.  

Since that time, the record indicates that the appellant has 
sought repeated conservative treatment for his left shoulder 
disability.  This treatment included inoculations into the 
shoulder joint, exercise, and physical therapy.  A report 
from October 2006 indicates that the appellant's movement of 
the left arm in conjunction with the left shoulder was very 
guarded and that the movement of the shoulder was limited.  
Moreover, the strength of the left shoulder was reduced and 
there was impingement in the rotator cuff.  

Another treatment record from 2008 reports that the forward 
flexion of the shoulder was 90 degrees with external rotation 
limited to 20 degrees.  Although the appellant informed the 
examiner that the shoulder had not been dislocated, he also 
stated that he experienced near continuous pain.  

The appellant underwent a VA Orthopedic Examination of the 
left shoulder in May 2009.  Before the exam, the appellant 
reported pain and weakness in the shoulder.  It was noted on 
the examination report that the appellant had undergone 
arthroscopic surgery on the shoulder in 2008.  The examiner 
concluded that there was an effect on the appellant's 
mobility and it restricted the appellant's participation in 
recreational activities.  Range of motion studies produced 
the following results:

Forward Elevation		0 to 70 degrees
Abduction			0 to 70 degrees
External Rotation		0 to 20 degrees
Internal Rotation 		0 to 15 degrees

(The Board would note that all of these movement readings 
were significantly less than those reported in August 2005.)  
Tenderness, weakness, and abnormal movement of the shoulder 
were all reported.  

Concerning the appellant's claim for restoration of a 30 
percent rating for his left shoulder disability, the issue is 
whether the RO was justified, by a review of the evidence, in 
reducing the appellant's rating.  If not, the appellant's 
rating must be restored.  See Brown v. Brown, 5 Vet. App. 
413, 421 (1993).

When the RO originally proposed to reduce the appellant's 
disability rating, the 30 percent rating had not been in 
effect for five years or more.  Since that time, and because 
of the action of the Court, the rating has been in effective 
for more than five years, and the provisions of 38 C.F.R. § 
3.344 (2008), referring to stabilization of disability 
ratings, now need to be applied.  See 38 C.F.R. § 3.344(c) 
(2008).  The Court has stated, in Lehman v. Derwinski, 1 Vet. 
App. 339 (1991), that the entire clinical record must be 
reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized".  The Court has 
identified "at least four specific requirements" applicable 
to rating reductions in that regulation:

(1)  the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full 
and complete";

(2)  "[e]xaminations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction";

(3)  "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and

(4)  "[al]though material improvement in 
the physical or mental condition is 
clearly reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)).

Turning to the first of these, the regulation provides:  "It 
is essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history."  38 C.F.R. § 
3.344(a) (2008).  There is no indication by the VA medical 
examiner who provided the February 2002 examination report 
that he reviewed the appellant's claims folder.  However, the 
examiner who examined the appellant in August 2005 did 
specify that he had reviewed the appellant's complete claims 
folder.  As such, the Board can neither positively or 
negatively conclude that the examinations were, as a whole, 
and in toto, "full and complete" as is required by Green v. 
Derwinski, 1 Vet. App. 121 (1991).

As to the second criterion, "[e]xaminations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction," this 
criterion is not applicable because the examinations in 
February 2002 and August 2005 were as detailed in their scope 
as the original examination.

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
In this instance, and based on the medical evidence from 2006 
to the present, indicates that there was episodic improvement 
of the shoulder.  This point is especially relevant when the 
medical records from 2006 to the present show the symptoms 
that reportedly disappeared or no longer existed when the 
appellant was examined in August 2005.  In other words, 
without additional examination findings that would clear up 
any ambiguity, the Board is not persuaded that the 
examinations that anchored the original reduction clearly 
showed sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the appellant's rating on the basis of 
medical information that did not show sustained improvement.  
Since the burden is on the VA to show that the rating 
reduction was warranted, and, for the reasons discussed 
above, VA failed to meet this burden, the 30 percent rating 
for the left shoulder disability must be restored.


ORDER

Restoration of a 30 percent rating for a left shoulder 
disability is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


